                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION



 RIKI PAUL JOHNSON,                              )
                                                 )
        Plaintiff,                               )
                                                 )
 v.                                              )
                                                 )
 ASHLEY ELIZABETH FLIEHR a/k/a                   )        CASE NO. 3:18-cv-00565-GCM
 ASHLEY FLAIR, a/k/a CHARLOTTE                   )
 FLAIR, RICHARD MORGAN FLIEHR                    )
 a/k/a RIC FLAIR, a/k/a “NATURE BOY”             )
 FLAIR, BRIAN SHIELDS, and WORLD                 )
 WRESTLING ENTERTAINMENT, INC.                   )
 d/b/a the “WWE”,                                )
                                                 )
        Defendants.                              )


                       JOINT MOTION FOR EXTENSION OF TIME

       Counsel for all parties respectfully move the Court pursuant to Rule 6 of the Federal Rules

of Civil Procedure for an additional extension of time within which Plaintiff may file an Amended

Complaint and for other relief.

       In support of this motion, Plaintiff and the Defendants show the Court as follows:

       1.      On January 9, 2019, counsel for all parties requested that the Court grant extensions

of time for Plaintiff to file an Amended Complaint in this action and for Defendants to respond to

such an Amended Complaint, or in the alternative for additional time to respond to the existing

Complaint in this action. (Doc. No. 20).

       2.      Counsel for all parties informed the Court that they believed that additional time

was necessary and warranted so that they could discuss the nature of Plaintiff’s claims and




                                     1
         Case 3:18-cv-00565-GCM Document 24 Filed 03/14/19 Page 1 of 3
Defendants’ defenses in an effort to narrow the parameters of this dispute in the interests of judicial

economy.

       3.      On January 10, 2019, the Court entered its Text-Only Order granting that motion

and extended the time in which Plaintiff may file an Amended Complaint until March 15, and

extended Defendants’ times for filing responses to the existing Complaint or to any Amended

Complaint.

       4.      Since then counsel for the parties have met in person and have conferred at length

regarding the issues in this case and believe that a one-week extension of the deadlines set forth in

the January 10, 2019 Text-Only Order would enable them to complete those discussions, all in the

interests of judicial economy.

       5.      Accordingly, counsel for all parties respectfully request that the Court grant

Plaintiff until and including March 22, 2019 to file an Amended Complaint. Should Plaintiff fail

to file an Amended Complaint on or before March 22, 2019, Defendants request an extension until

and including April 5, 2019 to move or otherwise respond to the existing Complaint. In the event

Plaintiff does timely file an Amended Complaint, Defendants then request that they be granted

thirty (30) days from the filing of such Amended Complaint to move, answer, plead, or otherwise

respond to Plaintiff’s Amended Complaint should one be timely filed.

       6.      This motion is made for good cause and not for purposes of delay.

       WHEREFORE, counsel for all parties respectfully request that the Court: (1) grant Plaintiff

leave until and including March 22, 2019 to file an Amended Complaint; (2) grant Defendants an

extension of time to move, answer, plead or otherwise respond to the existing Complaint up to and

including April 5, 2019, should no Amended Complaint be timely filed; and (3) grant Defendants




                                     2
         Case 3:18-cv-00565-GCM Document 24 Filed 03/14/19 Page 2 of 3
thirty (30) days from the filing of such Amended Complaint to move, answer, plead or otherwise

respond to Plaintiff’s Amended Complaint, should one be timely filed by Plaintiff.

              This the 14th day of March, 2019.

                                                    /s/Jonathan E. Buchan
                                                    Jonathan E. Buchan, NC State Bar No. 8205
                                                    Natalie D. Potter, NC State Bar No. 34574
                                                    Attorneys for Defendant World Wrestling
                                                    Entertainment, Inc., d/b/a “WWE”, Brian
                                                    Shields and Richard Morgan Fliehr a/k/a Ric
                                                    Flair a/k/a “Nature Boy” Flair
                                                    Essex Richards, PA
                                                    1701 South Blvd.
                                                    Charlotte, NC 28203
                                                    Telephone: (704) 377-4300
                                                    Fax: (704) 372-1357
                                                    Email: jbuchan@essexrichards.com
                                                    Email: npotter@essexrichards.com

                                                    Consented to and joined in by:

                                                    /s/Trey Lindley
                                                    Trey Lindley, NC State Bar No. 31650
                                                    Attorney for Plaintiff
                                                    Lindley Law, PLLC
                                                    P.O. Box 30305
                                                    30305 Charlotte, NC 28230
                                                    Telephone: 704-457-1010
                                                    Email: tlindley@lindleylawoffice.com

                                                    /s/C. Amanda Martin
                                                    C. Amanda Martin, NC State Bar No. 21186
                                                    Attorney for Defendant Ashley Elizabeth
                                                    Fliehr a/k/a Charlotte Flair
                                                    Stevens Martin Vaughn & Tadych, PLLC
                                                    1101 Haynes Street
                                                    Suite 100
                                                    Raleigh, NC 27604
                                                    Telephone: 919-582-2300
                                                    Facsimile: 866-593-7695
                                                    Email: amartin@smvt.com




                                     3
         Case 3:18-cv-00565-GCM Document 24 Filed 03/14/19 Page 3 of 3
